DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.

Response to Arguments
Applicant's arguments (see Remarks filed on 07/05/2022) with respect to the rejection of claims 1-12 and 16-21 under 35 USC 103 over Manning (WO 2017/040704) have been fully considered but they are not persuasive. Applicant argues that Manning discloses that the liquid outlet can be located at a level below a liquid gas interface of the vessel (referencing [0060]), and the examiner has not cited to any disclosure in Manning disclosing “receiving the second hydrocarbon in the gas phase from the vessel through ha gas outlet.”
In response, the argument is not considered persuasive because claims 1 and 16 do not require that the product outlet must be located above a liquid-gas interface of the vessel (please note that new claims 28-35 do require such a limitation and are considered unobvious over Manning). Furthermore, nothing in Manning suggests that the product stream flowing through the product outlet cannot have any gaseous hydrocarbon product. As noted in the previous Office Action, Manning and the process of the instant application can have the same feedstock (e.g. methane) and operating conditions (e.g. temperature, pressure, oscillation frequency, and voltage), and therefore, it would be reasonably expected that the Manning process would have the same or substantially the same result as the claimed invention, absent evidence to the contrary. Therefore, Manning is considered to encompass producing hydrocarbon products in a gas phase which can be recovered from the outlet of the reaction vessel. Specifically, the products being produced in the Manning process include butane and 2-methyl-butane which are expected to be gaseous at ambient temperature and atmospheric pressure. Therefore, the teaching of Manning is considered to encompass producing butane and/or 2-methyl-butane in a gas phase under the disclosed reaction conditions (e.g. ambient temperature and atmospheric pressure), and thus the product outlet through which the reaction effluent exits the reaction vessel is considered a gas outlet that passes a stream containing gaseous compounds, such as butane and 2-methyl-butane.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “36” in Fig. 1A has been used to designate both “liquid fill port” and “liquid interface.” It would appear that the reference number “36” designating the liquid interface is incorrectly numbered and the correct reference number is 38 (see Spec., [0156]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The term “gas outlet” recited in the instant claims is interpreted as an outlet configured to pass any amount of gas therethrough.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Manning et al. (WO 2017/040704 A1, cited in IDS dated 10/16/2020; hereinafter “Manning”).
Regarding claim 1, Manning discloses a method for synthesizing a hydrocarbon, the method comprising:
providing a gas phase hydrocarbon (corresponding to “a first hydrocarbon in a gas phase” in claim 1 of the instant application) through a gas inlet of a vessel ([0018], [0154]); 
subjecting the gas phase hydrocarbon to a plasma created by an electrostatic field, whereby a first compound (corresponding to “a second hydrocarbon” of claim 1) is obtained, wherein the first compound can be butane or 2-methyl-butane, ([0018], [0022], [0154]); and
receiving the first compound through a product outlet ([0060]).
While Manning is generally drawn to a process for converting a gas phase hydrocarbon to a liquid hydrocarbon, the reference does not explicitly disclose that the first compound, when obtained, is in a gas phase.
However, it should be noted that the products being produced in the Manning process include butane and 2-methyl-butane, which are among the hydrocarbons that can be produced from the method of claim 1. Furthermore, Manning and the instant invention are operated by the same process step of subjecting the same feed gas to a plasma created by an electrostatic field under the same conditions including temperature, pressure, oscillation frequency, and voltage (Manning: [0018], [0029]-[0037]; see instant specification: [0018], [0029]-[0037]). Specifically referring to the temperature and pressure conditions of Manning, the reference discloses that the process can be conducted at ambient temperature and a pressure from atmospheric to 100 psig ([0034]-[0035]). Please note that “ambient temperature” is described both in the instant application and Manning as including a range of -90°C to 58°C (Spec: [0125]; Manning: [0094]). Since butane and 2-methyl-butane have a boiling point of -1 C and 27.8°C, respectively, they are expected to be gaseous at ambient temperature and atmospheric pressure when the ambient temperature is at or above their boiling points. Therefore, the teaching of Manning is considered to encompass producing butane and/or 2-methyl-butane in a gas phase under the disclosed reaction conditions (e.g. ambient temperature and atmospheric pressure), and the claimed limitation of “whereby a second hydrocarbon in a gas phase is obtained” is considered prima facie obvious over Manning. Therefore, the product outlet through which the reaction effluent exits the reaction vessel can be considered a gas outlet that passes a stream containing gaseous compounds, such as butane and 2-methyl-butane.

Regarding claim 2, Manning discloses that the electrostatic field is an oscillating field ([0029]).

Regarding claim 3, Manning discloses that the field may oscillate at a frequency of from 60 to 1000 Hz ([0030].

Regarding claim 4, Manning discloses that the field may oscillate at a frequency of from 300 to 600 Hz ([0031]).

Regarding claim 5, Manning discloses that the electrostatic field may be from 1000 to 100,000 volts ([0032]).

Regarding claim 6, Manning discloses that the electrostatic field may be from 10,000 to 50,000 volts ([0033]).

Regarding claim 7, Manning discloses that the subjecting the first hydrocarbon to a plasma is conducted at ambient temperature ([0034]).

Regarding claim 8, Manning discloses that the subjecting the first hydrocarbon to a plasma is conducted at a pressure of atmospheric pressure to 100 PSIG ([0035]).

Regarding claim 9, Manning discloses that the subjecting the first hydrocarbon to a plasma is conducted at atmospheric pressure ([0036]).

Regarding claim 10, Manning discloses that the gas phase hydrocarbon can be selected from methane, ethane, n-propane, isopropane, n-butane, isobutane, ethylene, propylene, butylene, acetylene, methylacetylene, ethylacetylene, and mixtures thereof ([0037]).

Regarding claim 11, Manning discloses that the first hydrocarbon can be n-propane ([0038]).

Regarding claim 12, Manning suggests that product stream components may be separated and/or purified (i.e. isolated) ([0112], [0131]). 

Regarding claim 16, Manning discloses a method for hydrocarbon conversion, the method comprising:
introducing a gaseous hydrocarbon (“a first hydrocarbon in a gas phase”) into a vessel though a gas inlet, wherein the vessel is charged or grounded ([0042], [0154]); 
subjecting the gaseous hydrocarbon to an electrostatic field creating a plasma, whereby the gaseous hydrocarbon is converted to a liquid/heavier hydrocarbon (“a heavier second hydrocarbon”) ([0042], cl. 22); and
receiving the heavier second hydrocarbon through a product outlet ([0060]).
While Manning is generally drawn to a process for converting a gas phase hydrocarbon to a liquid (heavier) hydrocarbon, the reference does not explicitly disclose that the heavier compound, when obtained, is in a gas phase.
However, it should be noted that the products being produced in the Manning process include butane and 2-methyl-butane, which are among the hydrocarbons that can be produced from the instant invention. Furthermore, Manning and the instant invention are operated by the same process step of subjecting the same feed gas to a plasma created by an electrostatic field under the same conditions including temperature, pressure, oscillation frequency, and voltage (Manning: [0018], [0029]-[0037]; see instant specification: [0018], [0029]-[0037]). Specifically referring to the temperature and pressure conditions of Manning, the reference discloses that the process can be conducted at ambient temperature and a pressure from atmospheric to 100 psig ([0034]-[0035]). Please note that “ambient temperature” is described both in the instant application and Manning as including a range of -90°C to 58°C (Spec: [0125]; Manning: [0094]). Since butane and 2-methyl-butane have a boiling point of -1 C and 27.8°C, respectively, they are expected to be gaseous at ambient temperature and atmospheric pressure when the ambient temperature is at or above their boiling points. Therefore, the teaching of Manning is considered to encompass producing butane and/or 2-methyl-butane in a gas phase under the disclosed reaction conditions (e.g. ambient temperature and atmospheric pressure), and the claimed limitation of “whereby the first hydrocarbon is converted to a heavier second hydrocarbon in a gas phase” is considered prima facie obvious over Manning. Therefore, the product outlet through which the reaction effluent exits the reaction vessel can be considered a gas outlet that passes a stream containing gaseous compounds, such as butane and 2-methyl-butane.

Regarding claim 17, Manning discloses that the method can further comprise subjecting the gaseous hydrocarbon to a variable frequency electrostatic field ([0043]).

Regarding claim 18, Manning discloses that the method can further comprise subjecting the first gaseous hydrocarbon to a variable voltage electrostatic field ([0044]).

Regarding claim 19, Manning discloses that the method can further comprise subjecting the first gaseous hydrocarbon to a variable frequency and a variable voltage electrostatic field ([0045]).

Regarding claim 20, Manning discloses that an amount of the first gaseous hydrocarbon introduced to the vessel is controlled based on a rate of conversion of the first gaseous hydrocarbon to the liquid hydrocarbon ([0047]). The liquid hydrocarbon products include butane and 2-methyl-butane ([0018], [0022]), which correspond to the claimed heavier second hydrocarbon “in a gas phase,” as discussed above. Therefore, in the case of butane or 2-methyl-butane as the hydrocarbon product, Manning is considered to suggest that an amount of the first gaseous hydrocarbon introduced to the vessel is controlled based on a rate of conversion of the first gaseous hydrocarbon to the liquid hydrocarbon, i.e. the claimed second hydrocarbon in a gas phase.

Regarding claim 21, Manning discloses that an amount of the first gaseous hydrocarbon introduced into the vessel is controlled based on a pressure within the vessel ([0048]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8-17 of U.S. Patent No. 10,737,235 B2 (cited in IDS dated 10/16/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every claimed limitation in the instant claims would have been considered obvious over the reference claims. Particularly, claim 1 of the instant application and claim 1 of the reference US Patent disclose a method of synthesizing a hydrocarbon by subjecting a gas phase hydrocarbon to a plasma created by an electrostatic field to produce a product hydrocarbon (i.e. “a second hydrocarbon” in the instant claims; “a first hydrocarbon” in the reference claims), where the components for the product hydrocarbon overlap between the instant claims and the references (e.g. butane and 2-methyl-butane). The instant claims differ from the reference claims in that they produce a second hydrocarbon in a gas phase. However, as discussed above in the prior art rejection, Manning is considered to suggest that at least some of the products contemplated by its process are expected to be in a gas phase under working conditions disclosed therein, e.g. ambient temperature and atmospheric pressure. Claims 2-12 and are also considered anticipated by one or more of the reference claims 1-2, 6, 8-17. With respect to claim 16 of the instant application, the recited step of “introducing a first gaseous hydrocarbon into a vessel” is not explicitly disclosed in the reference claims. However, the examiner takes the position that the use of a vessel in which a reaction is carried out would have been obvious to one having ordinary skill in the art. Claims 17-21 would also have been considered obvious by one or more of the reference claims 1-2, 6, 8-17. With respect to “a gas inlet” and “a gas outlet” recited in the instant claims, the reference claims (cl. 1 and 16) recite a gas phase hydrocarbon feed, such as methane, ethane, and propane, and also recites gas phase hydrocarbon products, such as butane and 2-methyl-butane. Since the reference also claims (cl. 33) a device comprising an inlet and an outlet, the gas inlet and gas outlet of the instant claims would be considered obvious in view of the reference claims 1, 16, and 33. 

Allowable Subject Matter
Claims 28-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or suggests the claimed method for converting a first hydrocarbon in a gas phase to a second hydrocarbon in a gas phase using a plasma created by an electrostatic field. Specifically, no prior art of record teaches or reasonably suggests the limitation “the gas outlet is positioned above a liquid interface within the vessel,” as required in claims 28 and 32. 
Manning (WO 2017/040704), applied in the above rejection, is the closest prior art of record. As discussed above, Manning teaches converting a first hydrocarbon in a gas phase to a second hydrocarbon, such as butane and 2-methyl-butane which are expected to be gaseous at certain temperature and pressure conditions encompassed by Manning (e.g. atmospheric pressure and ambient temperature) ([0018], [0022], [0034], [0036], [0154]). However, while Manning teaches that the product outlet can be located at a level below a liquid gas interface of the vessel, nothing in the reference teaches or reasonably suggests that the outlet can be positioned above the liquid interface. Manning is drawn to producing hydrocarbon mainly in a liquid or solid state ([0002]), implying that the reaction effluent will contain a relatively small amount of gaseous hydrocarbons, if any, and thus there would be no motivation to modify Manning to have a separate gas outlet positioned above a liquid interface only to remove such a small amount of gaseous hydrocarbons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772